                        Case 1:20-cv-06415-ER Document 3 Filed 08/13/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________

   YASEEN   TRAYNOR,     on behalf    of himself and all   )
     VALENTIN
 YASEEN          REID,A/K/A
           TRAYNOR             YASEEN       TRAYLOR,
JOSEPH
VALENTIN  GUGLIELMO,
              others
            REID,         on  behalf
                   on similarly
                      behalf           of
                                 situated,   and situated, )
 on behalf of himself  and allof   himself
                                 others   similarly
himself
  FRANKIEand all others
           MONEGRO,    onsimilarly
                          behalf
all others similarly situated,   of  situated
                                    himself                )
  and all others similarly situated,                                   )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
           ASICS AMERICA CORPORATION
 CRICUT,ELECTRIC
          INC.                                                         )
ACMEQUIP
ITALIC,     NYC
  NASTYGAL.COM
         INC.       MOTOR,
                 INC.USA   INC. INC.
BSH GILDAN
SPORTSMAN'S
     WOLF
 MOUSER
     HOME
 BEACHBODY,
ABODE
 TRAXXAS,      APPAREL
             &L.P.
                SHEPHERD,
            ELECTRONICS,
               APPLIANCES
               WWRD
         SYSTEMS, LLC     USA
                   WAREHOUSE,
                      INC.,  INC.INC.
                               INC. INC.
                       US,TECHNOLOGIES,
                            LLCCORPORATION                             )
 ATLANTA
 SCOREBIG,   NETWORK
               INC.
                OSPREY
           BUSCEMI,     PACKS, INC.
                      LLC                INC.
                                                                       )
RAZORGATOR
ADAPT
NANUSHKA
 CORNELIANI
  SNOWIE
  MEDICALLLC,INTERACTIVE
       CLOTHING,
           US, INC.,
          DEPOT,
            USA,            GROUP, INC.,
                     PHE, INC.
                   INC.,
                    INC.,
DAILY
AROMATIQUE
      GROMMET
            INTERNATIONAL
                 INC.,         LLC,                                    )
                           Defendant(s)                                )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CRICUT,
                                     QUIP     NYC INC. INC.
                                     GILDAN
                                      BUSCEMI,
                                  ASICS
                                   WOLF
                                      WWRD
                                   TRAXXAS,
                                    NASTYGAL.COM
                                    ABODE
                                     BSH     HOME
                                     SPORTSMAN'S   APPAREL
                                             AMERICA
                                             &         LLC
                                               SHEPHERD,
                                                  US,L.P.
                                                 SYSTEMS,        USA
                                                        APPLIANCES   USA
                                                         LLCCORPORATION
                                                                    INC.
                                                                    INC.
                                                              WAREHOUSE,    INC.
                                                                         INC.   CORPORATION
                                                                                      INC.
                                     MOUSER
                                     ACME
                                     OSPREY
                                     DAILY
                                       SNOWIE
                                   ITALIC,
                                    10855
                                  SCOREBIG,
                                     C/O
                                   RAZORGATOR
                                      PHE,     ELECTRIC
                                               INC.
                                            COGENCY
                                             INC.
                                      NANUSHKA      ELECTRONICS,
                                                   PACKS,
                                              GROMMET
                                              SOUTHLLC,
                                                      INC. RIVER   MOTOR,
                                                                INC.
                                                              INC.,
                                                                GLOBAL,
                                                        INTERACTIVE
                                                      US,  INC.,       FRONT   INC.
                                                                                 INC.
                                                                                   PARKWAY
                                                                                 INC.
                                                                            GROUP,     INC., INC.
                                  ATLANTA
                                  C/OCORNELIANI
                                   C/O
                                     C/O
                                      C/OREGISTERED
                                       ADAPT       NETWORK
                                                      USA,
                                                CLOTHING,
                                         CORPORATION
                                            CORPORATION
                                             SHERIF
                                             CORPORATION
                                     AROMATIQUE
                                   C/O
                                    C/O    THE
                                           MICHAEL
                                  BEACHBODY,
                                     C/O
                                                               INC.,
                                                                 AGENT
                                                          GUIRGUIS
                                                         INTERNATIONAL
                                                  CORPORATION
                                            CORPORATION    SCOTT
                                                          LLC         TECHNOLOGIES,
                                                                  INC.,
                                                                   SERVICE  SOLUTIONS,
                                                                       SERVICE
                                                                       SERVICE
                                                                        JENKINS
                                                                            TRUST
                                                                       SERVICE   COMPANY
                                                                                     COMPANY
                                                                                  LLC,COMPANY
                                                                                        COMPANY
                                                                                     COMPANY
                                     C/O
                                    MEDICAL
                                     C/O
                                     C/O
                                   C/O C/O
                                    SUITE
                                    C/O
                                      C/OTHECT
                                           DUNLAP
                                           THE
                                            CARL
                                          VCORP
                                         LAW     CORPORATION
                                                  DEPOT,
                                            CORPORATION
                                            DANIEL       A
                                               CORPORATION
                                              300
                                            COGENCY          INC.,
                                                         JASON
                                                            KUHLMAN
                                                  CORPORATION
                                                     ASHBY
                                                      SERVICES,
                                                OFFICES
                                            THOMAS        DGLOBAL
                                                              OF RUPP
                                                             HIGGINS  TRUSTSYSTEM
                                                                      SERVICE
                                                                         TRUST
                                                                          LLC
                                                                        INC.
                                                                   ANTHONY III       COMPANY
                                                                                   COMPANY
                                                                                 COMPANY
                                                                                  S. CANNATELLA
                                  C/O
                                  99
                                  C/O850
                                   251
                                     C/O
                                     251
                                      100
                                      251
                                   6250
                                    C/O  THE
                                       C/O  EVAN
                                            NEW
                                       WMichael  INCORPORATING
                                           ASHINGTON
                                         LITTLE
                                           HARVARD
                                            LITTLE  LESSLER
                                             WILSHIRE
                                            LITTLE
                                    CORPORATION
                                            TRAXXAS
                                          CORPORATIONBURTON
                                                      Cross
                                                    FALLS BUSINESS
                                                        FALLS
                                                         FALLSBLVD
                                                            WAY
                                                              TRUST   ROAD,
                                                                 AVENUE,
                                                                DRIVEDRIVE
                                                                     DRIVE
                                                                 SERVICE        COMPANY
                                                                          SERVICES,
                                                                           CENTER  SUITE
                                                                                STE.1008
                                                                               COMPANY  INC. LLCSTREET,
                                                                                           201
                                  C/O251
                                     1108
                                     800
                                     251
                                     1705
                                    53850PARACORP
                                            LITTLE
                                     CORPORATION
                                       1006  W
                                             E
                                           NORTHSOUTH
                                           LITTLE
                                             13TH
                                   CORPORATION
                                           NEW
                                        ORCHARD
                                       2801  JUDAH      FALLS
                                                 BEARDSLEY
                                                      PARK
                                                      AVE
                                                       FALLS
                                                   BURTON    INCORPORATED
                                                           TRUST
                                                             UNION
                                                         TRUST
                                                      STREET
                                                        STREET,N     DRIVE
                                                                    PLCENTER
                                                                 STREET
                                                                    DRIVE AVE
                                                                     CENTER
                                                                 ROAD,    SUITE    1209
                                                                                 1209
                                                                                   201, ORANGE
                                                                                       ORANGE  STREET
                                   1013
                                  42SOUTH
                                      1414
                                  ALBANY
                                     DOVER,CENTRE
                                        READ'S
                                     16192
                                   WILMINGTON
                                  Briskin,
                                     WILMINGTON
                                      SANTA
                                    251         JORDAN,
                                             RALEIGH
                                                ,
                                               Cross
                                          LITTLE
                                      WILMINGTON
                                     WILMINGTON,
                                       SALT   LAKE  WAY
                                                  NEW
                                              COASTAL   DE
                                                   MONICA
                                                    FALLS ROAD
                                                           BLVD
                                                           YORK,
                                                         &84047
                                                   DELAWARE
                                                      CITY
                                                         DE       UTAH
                                                            HIGHWAY,
                                                             19808
                                                            Sanford,
                                                            DE    CA
                                                             DRIVE,
                                                            DE        SUITE
                                                                      SUITE
                                                                   19808   84095
                                                                       12260
                                                                       90401
                                                                   19808
                                                              ,19801
                                                                 UT  84119  LLC ,
                                                                          19904  403-B
                                                                                320
                                   MC
                                    1209
                                  2140   KINNEY,
                                           SORANGE
                                     WILMINGTON
                                   WILMINGTON,
                                     CORTEZ,
                                     MIDVALE,
                                      DOVER,
                                    MANHASSET,
                                       SAN    DUPONT
                                             BOX   CO
                                                  DE
                                         WILMINGTON
                                         PO          UT TX
                                                       DE
                                                      19904
                                                      NEW
                                                  13720
                                             FRANCISCO,
                                         LEWES, DE      DE
                                                    19958  ST75070
                                                            DE
                                                             HWY
                                                            19801
                                                         81321     19808
                                                               YORK,
                                                            19808CA      11030
                                                                     94122
                                         CHAPEL  HILL,
                                        WILMINGTON
                                        NEW  CASTLE,
                                         WILMINGTON,
                                       1001 Cambridge  NC
                                                       DE
                                                       DE
                                                      DE   27517-8834
                                                          19805
                                                           19720
                                                         19808
                                                         Square, Suite D,
                                        WILMINGTON
                                       CAMDEN
                                         GRAND DE      DE
                                                     19934
                                                 FORKS,    19801
                                                           ND  58208
                                       Alpharetta, GA, 30009

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Daniel Kohn
                                       Stein Saks, PLLC
                                       285 Passaic Street,
                                       Hackensack, NJ 07601



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date:
                                                                                                Signature of Clerk or Deputy Clerk
                         Case 1:20-cv-06415-ER Document 3 Filed 08/13/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
